                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

In re:                                        :
                                              :
   David L. Frankel                           :       Case No.: 18-11159
                                              :       Chapter 7
         Debtor(s).                           :       Judge Jessica E. Price Smith
                                              :       ***********************
                                              :
                                              :

                                    NOTICE OF MOTION

        Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as
trustee for Pretium Mortgage Acquisition Trust ("Creditor") has filed a motion with the Court to
abandon the property located at 5215 Cheltenham Boulevard, Lyndhurst, OH 44124.

        Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)
        If you do not want the court to enter an order abandoning the property, or if you want the
court to consider your views on the motion, then on or before December 5, 2018, you or your
attorney must:
        File a written response, explaining your position, at:
                            Clerk of the United States Bankruptcy Court
                             Howard M. Metzenbaum U.S. Court House
                                        201 Superior Avenue
                                        Cleveland, OH 44114
        If you mail your response to the court for filing, you must mail it early enough so the
court will receive it on or before the date stated above.
        You must also mail a copy to:
                                    Manley Deas Kochalski LLC
                                    Attention: Stephen R. Franks
                                          P.O. Box 165028
                                    Columbus, OH 43216-5028
        If you or your attorney do not take these steps, the court may decide that you do not
oppose the abandonment sought in the motion and may enter an order granting the abandonment.

Dated: November 14, 2018
                                                    /s/Stephen R. Franks
                                                    Stephen R. Franks (0075345)
                                                    Edward H. Cahill (0088985)
                                                    Adam B. Hall (0088234)


18-030114_FXF



18-11159-jps      Doc 22    FILED 11/14/18        ENTERED 11/14/18 17:14:40          Page 1 of 3
                                            John R. Cummins (0036811)
                                            Karina Velter (94781)
                                            Sarah E. Barngrover (28840-64)
                                            Manley Deas Kochalski LLC
                                            P.O. Box 165028
                                            Columbus, OH 43216-5028
                                            Telephone: 614-220-5611
                                            Fax: 614-627-8181
                                            Attorneys for Creditor
                                            The case attorney for this file is Stephen R.
                                            Franks.
                                            Contact email is srfranks@manleydeas.com




18-030114_FXF



18-11159-jps    Doc 22   FILED 11/14/18   ENTERED 11/14/18 17:14:40         Page 2 of 3
                                CERTIFICATE OF SERVICE

       This is to certify that on November 14, 2018, a true and accurate copy of the foregoing
Notice of Motion and Opportunity to Object was served:

Via the Court's Electronic Case Filing System on these entities and individuals who are listed on
the Court's Electronic Mail Notice List:

   Office of U.S. Trustee, Northern District of Ohio, Party of Interest, (Registered
   address)@usdoj.gov

   Waldemar J. Wojcik, Chapter 7 Trustee, wwojcik@wojciklpa.com

   Adam S. Baker, Attorney for David L. Frankel, abakerlaw@sbcglobal.net

and on the below listed parties by regular U.S. mail, postage prepaid:

   David L. Frankel, 5215 Cheltenham Blvd., Lyndhurst, OH 44124

   David L. Frankel, 5215 Cheltenham Boulevard, Lyndhurst, OH 44124

   Cuyahoga County Treasurer, 1219 Ontario Street, Rm 135, Cleveland, OH 44113

   Huntington Mortgage, PO Box 1558, Dept. EA4W25, Columbus, OH 43216-1558


                                                      /s/Stephen R. Franks




18-030114_FXF



18-11159-jps      Doc 22     FILED 11/14/18      ENTERED 11/14/18 17:14:40             Page 3 of 3
